Citation Nr: 0211850	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  96-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the June 1976 rating decision denying service connection for 
schizophrenia.

2.  Entitlement to an effective date earlier than November 2, 
1987, for an award of service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Clay J. Calhoun, Jr., 
attorney-at-law


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to May 1970 
and from May 1974 to May 1975.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
Jurisdiction over the veteran's claim was transferred to the 
St. Louis, Missouri RO in October 1994.  When the case was 
most recently before the Board in September 1999, it was 
remanded for the RO to issue a statement of the case on the 
issue of whether a timely notice of disagreement had been 
received with respect to a June 1998 rating decision 
determining that there was no CUE in a June 1976 rating 
decision denying entitlement to service connection for 
schizophrenia.  The RO issued the required statement of the 
case in October 1999.  The case was returned to the Board in 
August 2002 for further appellate action.


FINDINGS OF FACT

1.  In June 1998 the veteran was informed of a June 1998 
rating decision finding no CUE in a June 1976 rating decision 
denying service connection for schizophrenia.

2.  Following the mailing of notification of the June 1998 
rating decision, no written communication addressing whether 
there was CUE in the rating decision of June 1976 was 
received from the veteran or his representative until August 
1999.

3.  The veteran's claim of entitlement to an effective date 
earlier than November 2, 1987, for service connection for 
schizophrenia is based entirely on his contention that there 
was CUE in the rating decision of June 1976.




CONCLUSIONS OF LAW

1.  A timely notice of disagreement has not been received 
with respect to the June 1998 rating decision finding that 
there was no CUE in the June 1976 rating decision denying 
service connection for schizophrenia.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2001).

2.  The criteria for an effective date earlier than November 
2, 1987, for service connection for schizophrenia have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether CUE existed in the June 1976 Rating Decision

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).

A notice of disagreement must be filed within one year from 
the date that the agency of original jurisdiction mails 
notice of the determination to the claimant.  38 C.F.R. 
§ 20.302. 

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. § 7108 (West 1991).

In a September 1994 rating decision implementing a Board 
decision, the RO granted service connection for 
schizophrenia, with an effective date of November 2, 1987.  

In August 1995, the veteran's representative filed a notice 
of disagreement with the September 1994 rating decision 
assigning an effective date of November 2, 1987.  He alleged 
that an earlier effective date was warranted on the basis of 
CUE in the June 1976 rating decision denying service 
connection for schizophrenia.  This CUE issue was not 
adjudicated in the September 1994 rating decision or any 
other rating decision issued prior to the August 1995 
submission by the veteran's representative.  The RO also 
failed to adjudicate the CUE claim before forwarding the case 
to the Board for action on the veteran's appeal for an 
earlier effective date for service connection for 
schizophrenia. 

In June 1998, the Board determined that the veteran's claim 
for an earlier effective date for service connection for 
schizophrenia was in inextricably intertwined with the 
unadjudicated claim of CUE in the June 1976 rating decision.  
Consequently, the Board deferred its decision on the 
effective date issue and remanded the case to the RO for 
adjudication of the claim of CUE in the June 1976 rating 
decision. 

In a June 1998 rating decision, the RO determined that there 
was no CUE in the June 1976 decision.  Notice of this 
determination and of the veteran's appellate rights with 
respect to this decision were mailed to the veteran and his 
representative on June 22, 1998.  Thereafter, no written 
communication addressing the CUE issue was received from the 
veteran or his representative until August 1999, well beyond 
the one year period for submitting a notice of disagreement.  
Consequently, the Board does not have jurisdiction to decide 
whether the June 1976 rating decision denying service 
connection for schizophrenia was based on CUE.

II.  Entitlement to an Effective Date Earlier than November 
2, 1987

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).

Service connection for schizophrenia was denied by a rating 
decision of June 1976.  In March 1994 the Board determined 
that service connection for schizophrenia was warranted.  The 
RO subsequently issued a rating decision indicating that the 
effective date for service connection would be November 2, 
1987, the date of receipt of the veteran's claim to reopen.

In his August 1995 notice of disagreement, the veteran 
expressed his disagreement with the assigned effective date 
and asserted that there was clear and manifest error in the 
June 1976 denial of service connection.  Subsequent 
submissions by the veteran's representative clearly indicate 
that the veteran's claim for an earlier effective date is 
based entirely on the argument that the June 1976 rating 
decision was clearly and unmistakably erroneous.  

The RO issued a rating decision in June 1998, finding that no 
CUE existed in the June 1976 rating decision denying service 
connection for schizophrenia.  As explained above, the Board 
has no jurisdiction to decide whether the June 1976 rating 
decision was based on CUE.  As the veteran's claim of 
entitlement to an effective date earlier than November 2, 
1987, is based entirely on the contention that the June 1976 
rating decision involved CUE, the earlier effective date 
claim must fail.  


					(CONTINUED ON NEXT PAGE)










ORDER

The appeal of a June 1998 rating decision determining that a 
June 1976 rating decision denying service connection for 
schizophrenia was not based on CUE is dismissed.

Entitlement to an effective date earlier than November 2, 
1987, for an award of service connection for schizophrenia is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

